TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00284-CR


Henry Loera, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-10-205998, HONORABLE KAREN SAGE, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's brief on appeal was due September 19, 2011.  On October 12, 2011, the
Court notified appellant's counsel, Alexander L. Calhoun, that appellant's brief was overdue. 
Appellant has now filed a motion requesting that the Court extend the time for filing appellant's brief
to January 17, 2012.  We grant the motion for extension of time and order appellant to file a brief
no later than January 17, 2012.  No further extension of time will be granted and failure to file the
brief by January 17, 2012, will result in the referral of this case to the trial court for a hearing under
Rule 38.8(b) of the Texas Rules of Appellate Procedure.
		It is so ordered this 14th day of December, 2011.
 
Before Chief Justice Jones, Justices Pemberton and Henson
Do Not Publish